Title: From Benjamin Franklin to Joseph Galloway, 25 February 1775
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Friend,
London, Feb. 25. 1775
In my last per Falconer, I mention’d to you my showing your Plan of Union to Lords Chatham and Camden. I now hear that you had sent it to Lord Dartmouth. Lord Gower I believe alluded to it, when in the House he censur’d the Congress severely as first resolving to receive a Plan for Uniting the Colonies to the Mother Country, and afterwards rejecting it, and ordering their first Resolution to be eras’d out of their Minutes. Permit me to hint to you that it is whisper’d here by ministerial People, that yourself and Mr. Jay of New York are Friends to their Measures, and give them private Intelligence of the Views of the Popular or Country Party in America. I do not believe this; but I thought it a Duty of Friendship to acquaint you with the Report.
I have not heard what Objections were made to the Plan in the Congress, nor would I make more than this one, that when I consider the extream Corruption prevalent among all Orders of Men in this old rotten State, and the glorious publick Virtue so predominant in our rising Country, I cannot but apprehend more Mischief than Benefit from a closer Union. I fear They will drag us after them in all the plundering Wars their desperate Circumstances, Injustice and Rapacity, may prompt them to undertake; and their wide-wasting Prodigality and Profusion a Gulph that will swallow up every Aid we may distress ourselves to afford them. Here Numberless and needless Places, enormous Salaries, Pensions, Perquisites, Bribes, groundless Quarrels, foolish Expeditions, false Accompts or no Accompts, Contracts and Jobbs devour all Revenue, and produce continual Necessity in the Midst of natural Plenty. I apprehend therefore that To unite us intimately, will only be to corrupt and poison us also. It seems like Mezentius’s coupling and binding together the dead and the living,

Tormenti genus! et sanie taboque fluentis
Complexu in misero, longa sic morte necabat.

However I would try any thing, and bear any thing that can be borne with Safety to our just Liberties rather than engage in a War with such near Relations, unless compelled to it by dire Necessity in our own Defence.
But should that Plan be again brought forward, I imagine that before establishing the Union, it would be necessary to agree on the following preliminary Articles.
1. The Declaratory Act of Parliament to be repeal’d.
  2. All Acts of Parliament or Parts of Acts, laying Duties on the Colonies, to be repeal’d.
  3. All Acts of Parliament altering the Charters or Constitutions or Laws, of any Colony to be repeal’d.
  4. All Acts of Parliament restraining Manufactures in the Colonies, to be repeal’d.
  5. Those Parts of the Navigation Acts, which are for the Good of the whole Empire, such as require that Ships in the Trade should be British or Plantation built, and navigated by ¾ British Subjects; with the Duties necessary for regulating Commerce to be re-enacted by both Parliaments.
  6. Then to induce the Americans to see the regulating Acts faithfully executed, it would be well to give the Duties collected in each Colony to the Treasury of that Colony, and let the Governor and Assembly appoint the Officers to collect them, and proportion their Salaries. Thus the Business will be cheaper and better done, and the Misunderstandings between the two Countries now created and fomented by the unprincipled Wretches generally appointed from England, be entirely prevented.
These are hasty Thoughts, submitted to your Consideration.
You will see the new Proposal of Lord North made on Monday last, which I have sent to the Committee. Those in Administration who are for violent Measures, are said to dislike it. The others rely upon it as a means of dividing and by that means subduing us. But I cannot conceive that any Colony will undertake to grant a Revenue, to a Government that holds a Sword over their Heads, with a Threat to strike the moment they cease to give or do not give so much as it is pleas’d to expect. In such a Situation, where is the Right of giving our own Property freely? or the Right to judge of our own Ability to give? It seems to me the Language of a Highwayman, who with a Pistol in your Face says, Give me your Purse, and then I will not put my Hand into your Pocket. But give me all your Money or I’ll shoot you thro’ the Head. With great and sincere Esteem, I am ever, my dear Friend Your most obedient and most humble Servant
B F.
